DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priemen (US2016/0222226.)  Priemen discloses an intumescent polyurethane coating for providing fire protection to a substrate, particularly a steel substrate or structure, wherein the polyurethane coating comprises a polyurethane binder produced from a two-part coating composition comprising a polyisocyanate component, preferably a polyisocyanate having at least two aromatic rings in its structure (reading upon the claimed aromatic isocyanate component) and a polyol component, and intumescent additives; wherein the intumescent coating may be applied in multiple layers to provide a desired thick film and/or prior to applying the coating composition, a primer coating may be applied (Abstract, Paragraphs 0001, 0065, 0112-0113, 0126-0129 and 0138; Claims 1, 5, 7, 8 and 11); thereby anticipating instant claim 1 given that the by anticipating instant claims 11 and 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Winterowd (US2013/0000239).  Winterowd discloses a fire-resistant coating composition for application to wood products as well as other types of construction materials including gypsum, steel, concrete, and aluminum ducting (reading upon the broadly claimed aluminum foil of instant claims 1 and 10, Paragraph 0035); wherein the fire-resistant coating comprises an aromatic isocyanate, present in a quantity ranging from about 15% to about 39% (reading upon the claimed aromatic isocyanate component of instant claim 1 and content of instant claim 2); castor oil, present in a quantity ranging from about 37% to about 65% (reading upon the claimed polyol component of instant claims 1 and 5-7, and the content of instant claim 3); intumescent particles, present in a quantity ranging from about 1% to about 40% (reading upon the claimed intumescent component of instant claim 1 and content of instant claim 4); and optional additives such as surfactants, wetting agents, opacifying agents, etc. as disclosed in Paragraph 0025 (reading upon the one or more additive components of instant claim 11 and particularly the list of instant claim 14; and given that the coating may be applied by spray coating to an application level in the range of about 0.05 to about 3.0 g/in2 (Paragraph 0034), the Examiner takes the position that the thicker coatings may be viewed as multiple coating passes or coating (sub)layers .
Alternatively, given that Winterowd discloses that the fire-retardant coating may be applied to various substrates including steel and aluminum, wherein such metal substrates in the art are conventionally pretreated with a pretreatment composition or primer to improve corrosion and/or adhesion of subsequently applied coatings, the use of a primer layer in the invention taught by Winterowd would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
With regards to instant claims 8 and 9, Winterowd discloses that the aromatic isocyanate component may be a single aromatic isocyanate or mixtures of such compounds wherein examples of aromatic multifunctional isocyanates include toluene diisocyanate (TDI), monomeric methylene diphenyldiisocyanate (MDI), polymeric methylene diphenyldiisocyanate (pMDI) and prepolymers of TDI or pMDI which are typically made by reaction of the pMDI or TDI with less than stoichiometric amounts of multifunctional polyols (Paragraph 0021) such that the resulting polyurethane would contain a portion based upon the multifunctional polyols utilized to produce the prepolymer as well as a portion based upon the castor oil component, and given that Winterowd generally recites that the “polyol component” contains castor oil as prima facie obviousness to simply substitute one known element for another to obtain predictable results (Abstract, Paragraphs 0018, 0025, 0027, 0035).
With regards to instant claim 15, given that the fire-resistant coating taught by Winterowd comprises the same components as in the instantly claimed invention and in amounts as instantly claimed, it would have been obvious to one having ordinary skill in the art to reasonable expect the fire-resistant coating taught by Winterowd to exhibit the same burn through properties as the instant invention, thereby rendering instant claim 15 obvious over the teachings of Winterowd.
With regards to instant claims 16 and 17, although Winterowd discloses that the fire-resistant coating may be applied to a variety of construction materials including metal, wood, gypsum, and concrete, as noted above, Winterowd does not specifically disclose application to a metallic foil or substrate that is then laminated or applied to a wood element as instant claim 16 or gypsum or cementitious element as in instant claim 17.  However, given that construction materials are often combinations or laminates of different materials, it would have been obvious prima facie obviousness to combine prior art elements according to known methods to yield predictable results and hence the invention as recited in instant claims 16 and 17 would have been obvious over the teachings of Winterowd.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Winterowd as applied to claims 1-11 and 14-17 above, and further in view of Luo (US2009/0005494) or Gang (US2004/0035318).  The teachings of Winterowd are discussed in detail above, and although the Examiner is of the position that the use of a primer coat and/or multiple coats of the intumescent coating taught by Winterowd would have been obvious to one having ordinary skill in the art and would render the claimed invention as recited in instant claims 1-11 and 14-17 obvious over the teachings of Winterowd taken alone, the Examiner further notes that Luo discloses a primer formulation for use on a variety of building material substrates including cementitious, gypsum or other inorganic building materials, and preferably composite materials comprising cellulose, glass, steel or polymeric fibers, particularly porous materials, wherein the primer formulation may comprise an acrylic siloxane binder and is a multifunctional primer formulation that not only functions as a primer providing improved adhesion between the substrate and a topcoat, but also functions as a sealer (Entire document, particularly Abstract, Paragraphs 0001-0005, 0033, and 0047).  It is also noted that Gang discloses a process to render flame-and fireproof surfaces and materials of various, diverse, and different chemical nature and affinity, and inhibit the spread of fire on materials of various, diverse, and different chemical nature and affinity, such as wood products, sheetrock, metals, etc., and for building structures and materials, wherein the prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.  Hence, the invention as recited in instant claims 1-17 would have been obvious over the teachings of Winterowd, as discussed in detail above, and in further view of Luo or Gang.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Winterowd as applied to claims 1-11 and 14-17 above, and further in view of Ruid (GB2053798A, on IDS dated 6/29/2020) or Lipka (US2015/0159023), wherein in addition to the teachings and/or suggestions discussed in detail above with regards to Winterowd and the use of any combination of the building or construction materials disclosed by Winterowd including metals and wood or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wu (US2020/0181429) discloses an intumescent coating composition that may be applied to various substrate materials including a metal substrate, wherein the substrate may be a bare, cleaned surface, or may be pretreated with pretreatment compositions and/or primers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 17, 2021